—In a proceeding, inter alia, pursuant to CPLR article 78 to review so much of a determination of the respondent Acting Commissioner of the New York State Department of Social Services, dated November 6, 1992, made after a hearing, as found that the petitioner lacks standing to seek administrative review of the adequacy of foster care payments that were made on behalf of children who no longer reside with her, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Lama, J.), dated August 8, 1994, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner, as a provider of foster care rather than a recipient thereof, does not have standing to seek administrative review of the adequacy of foster care payments that were made on behalf of children who no longer reside with her (see, Matter of Holton v Sabol, 221 AD2d 341; Matter of Tobias v Bane, 218 AD2d 743; Matter of Burgess v Sabol, 218 AD2d 736). Accordingly, the Supreme Court properly dismissed the proceeding.
We have reviewed the petitioner’s remaining contentions and find them to be without merit (see, Social Services Law § 398-a [2]; Matter of Babicz v Kaplan, 180 AD2d 86, 90; Matter of Costello v Perales, 167 AD2d 602, 603; New York State Council of Voluntary Child, Care Agencies, v Blum, 105 Misc 2d 154, 156). Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.